 

Exhibit  10.8

  

Execution Version

 

$54,000,000 REVOLVING CREDIT FACILITY
 

CREDIT AGREEMENT

 

by and among

 

PARK ELECTROCHEMICAL CORP., as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

Dated: as of January 30, 2013

 

87

 

 

TABLE OF CONTENTS

  

    Page       1. DEFINED TERMS 1   1.1 Certain Definitions. 1   1.2
Construction. 17   1.3 Accounting Principles; Changes in GAAP. 18         2.
REVOLVING CREDIT FACILITY 18   2.1 Revolving Credit Commitment. 18   2.2 Nature
of Lender's Obligations with Respect to Revolving Credit Loans. 19   2.3
Commitment Fees. 19   2.4 Revolving Credit Loan Requests. 19   2.5 Repayment of
Revolving Credit Loans. 19   2.6 Use of Proceeds. 20   2.7 Letter of Credit
Subfacility. 20     2.7.1 Issuance of Letters of Credit. 20     2.7.2 Letter of
Credit Fees. 20     2.7.3 Disbursements, Reimbursement. 21     2.7.4
Documentation. 21     2.7.5 Determinations to Honor Drawing Requests. 21    
2.7.6 Nature of Reimbursement Obligations. 21     2.7.7 Indemnity. 22     2.7.8
Liability for Acts and Omissions. 23       3. RESERVED 24       4. INTEREST
RATES 24   4.1 Interest Rate Options. 24     4.1.1 Revolving Credit Interest
Rate Options. 25     4.1.2 Rate Quotations. 25   4.2 Interest Periods. 25   4.3
Interest After Default. 25     4.3.1 Letter of Credit Fees, Interest Rate. 25  
  4.3.2 Other Obligations. 25     4.3.3 Acknowledgment. 26   4.4 LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available. 26    
4.4.1 Unascertainable. 26     4.4.2 Illegality; Increased Costs; Deposits Not
Available. 26     4.4.3 Lender's Rights. 26   4.5 Selection of Interest Rate
Options. 27

  

88

 

 

5. PAYMENTS 27   5.1 Payments. 27   5.2 Interest Payment Dates. 27   5.3
Voluntary Prepayments or Revolving Credit Commitment Reductions. 27   5.4
Reserved. 27   5.5 Increased Costs; Yield Protection. 28   5.6 No Offsets. 28  
5.7 Indemnity. 28   5.8 Interbank Market Presumption. 29         6.
REPRESENTATIONS AND WARRANTIES 29     6.1.1 Organization and Qualification;
Power and Authority; Compliance With Laws; Title to Properties; Event of
Default. 29     6.1.2 Subsidiaries and Owners; Investment Companies. 29    
6.1.3 Validity and Binding Effect. 30     6.1.4 No Conflict; Material
Agreements; Consents. 30     6.1.5 Litigation. 30     6.1.6 Financial
Statements. 31     6.1.7 Margin Stock. 31     6.1.8 Full Disclosure. 32    
6.1.9 Taxes. 32     6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. 32  
  6.1.11 Liens in the Collateral. 32     6.1.12 Insurance. 32     6.1.13 ERISA
Compliance. 32     6.1.14 Environmental Matters. 33     6.1.15 Solvency. 33    
      7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 33   7.1 First
Loans and Letters of Credit. 34     7.1.1 Deliveries. 34     7.1.2 Payment of
Fees. 35   7.2 Each Loan or Letter of Credit. 35         8. COVENANTS 35   8.1
Affirmative Covenants. 35     8.1.1 Preservation of Existence, Etc. 35     8.1.2
Payment of Liabilities, Including Taxes, Etc. 35     8.1.3 Maintenance of
Insurance. 36     8.1.4 Maintenance of Properties and Leases. 36     8.1.5
Visitation Rights. 36     8.1.6 Keeping of Records and Books of Account. 36    
8.1.7 Compliance with Laws; Use of Proceeds. 36     8.1.8 Further Assurances. 36
    8.1.9 Depository Accounts and Cash Management. 36

  

89

 

 

  8.2 Negative Covenants. 37     8.2.1 Indebtedness. 37     8.2.2 Liens. 38    
8.2.3 Guaranties. 38     8.2.4 Loans and Investments. 38     8.2.5 Dividends and
Related Distributions. 39     8.2.6 Liquidations, Mergers, Consolidations,
Acquisitions. 40     8.2.7 Dispositions of Assets or Subsidiaries. 41     8.2.8
Affiliate Transactions. 42     8.2.9 Subsidiaries. 42     8.2.10 Continuation of
or Change in Business. 43     8.2.11 Fiscal Year. 43     8.2.12 Changes in
Organizational Documents. 44     8.2.13 Maximum Funded Debt Ratio. 44     8.2.14
Minimum Interest Coverage Ratio. 44     8.2.15 Negative Pledges. 44   8.3
Reporting Requirements. 44     8.3.1 Quarterly Financial Statements. 44    
8.3.2 Annual Financial Statements. 45     8.3.3 Certificates of the Borrowers.
45     8.3.4 Notices. 45           9. DEFAULT 46   9.1 Events of Default. 46    
9.1.1 Payments Under Loan Documents. 46     9.1.2 Breach of Warranty. 47    
9.1.3 Breach of Negative Covenants or Visitation Rights. 47     9.1.4 Breach of
Other Covenants. 47     9.1.5 Defaults in Other Agreements or Indebtedness. 47  
  9.1.6 [reserved]; 47     9.1.7 Final Judgments or Orders. 47     9.1.8 Loan
Document Unenforceable. 47     9.1.9 Uninsured Losses; Proceedings Against
Assets. 48     9.1.10 Events Relating to Plans and Benefit Arrangements. 48    
9.1.11 Change in Control. 48     9.1.12 Relief Proceedings. 48   9.2
Consequences of Event of Default. 48     9.2.1 Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings. 48     9.2.2 Bankruptcy,
Insolvency or Reorganization Proceedings. 48     9.2.3 Set-off. 49     9.2.4
Application of Proceeds. 49           10. MISCELLANEOUS 50   10.1 Modifications,
Amendments or Waivers. 50

  

90

 

 

  10.2 No Implied Waivers; Cumulative Remedies. 50   10.3 Expenses; Indemnity;
Damage Waiver. 50     10.3.1 Costs and Expenses. 50     10.3.2 Indemnification
by the Borrowers. 50     10.3.3 Waiver of Consequential Damages, Etc. 51    
10.3.4 Payments. 52   10.4 Holidays. 52   10.5 Notices; Effectiveness;
Electronic Communication. 52     10.5.1 Notices Generally. 52     10.5.2
Electronic Communications. 52     10.5.3 Change of Address, Etc. 53   10.6
Severability. 53   10.7 Duration; Survival. 53   10.8 Successors and Assigns. 53
    10.8.1 Successors and Assigns Generally. 53     10.8.2 Assignments by
Lender. 54     10.8.3 Participations. 54     10.8.4 Certain Pledges. 54   10.9
Confidentiality. 54     10.9.1 General. 54     10.9.2 Sharing Information With
Affiliates of the Lender. 55   10.10 Counterparts; Integration; Effectiveness.
55     10.10.1 Counterparts; Integration; Effectiveness. 55   10.11 CHOICE OF
LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL. 55     10.11.1 Governing Law. 55     10.11.2 SUBMISSION TO
JURISDICTION. 56     10.11.3 WAIVER OF VENUE. 56     10.11.4 SERVICE OF PROCESS.
56     10.11.5 WAIVER OF JURY TRIAL. 57   10.12 USA Patriot Act Notice. 57  
10.13 Anti-Money Laundering/International Trade Law Compliance. 57



  

91

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES           SCHEDULE 1.1(A) - COMMITMENT OF LENDER AND ADDRESSES FOR
NOTICES SCHEDULE 1.1(P) - EXISTING PERMITTED LIENS; INVESTMENT POLICY SCHEDULE
6.1.2 - SUBSIDIARIES, EQUITY INTERESTS AND OPTIONS, WARRANTS AND OTHER RIGHTS
SCHEDULE 6.1.13 - PENSION PLANS SCHEDULE 8.2.4 - LOANS SCHEDULE 8.2.7 - FACILITY
CLOSURES       EXHIBITS           EXHIBIT 1.1(G)(1) - FORM OF GUARANTOR JOINDER
EXHIBIT 1.1(G)(2) - FORM OF GUARANTY AGREEMENT EXHIBIT 1.1(N) - FORM OF
REVOLVING CREDIT NOTE EXHIBIT 1.1(P) - FORM OF PLEDGE AGREEMENT EXHIBIT 2.4 -
FORM OF LOAN REQUEST EXHIBIT 8.3.3.1 - FORM OF COMPLIANCE CERTIFICATE

 

92

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as hereafter amended, modified, supplemented or restated,
this “Agreement”) is dated as of January 30, 2013 and is made by and among PARK
ELECTROCHEMICAL CORP., a New York corporation (the “Parent Company”), and any of
its Subsidiaries that hereafter join this Agreement as Borrowers (with the
Parent Company, each a “Borrower” and collectively, the “Borrowers”), each of
the GUARANTORS (as hereinafter defined) party hereto, and PNC BANK, NATIONAL
ASSOCIATION (the “Lender”).

 

RECITALS

 

The Borrowers have requested the Lender to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $54,000,000, on
the terms and subject to the conditions set forth in this Agreement. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

 

1.          DEFINED TERMS

 

1.1           Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

Affiliate shall mean, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) the Lender, (b) an
Affiliate of the Lender or (c) an entity or an Affiliate of an entity that
administers or manages the Lender.

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Secretary or Treasurer of
such Loan Party or such other individuals, designated by written notice to the
Lender from the Borrowers, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrowers may
amend such list of individuals from time to time by giving written notice of
such amendment which shall be acknowledged by the Lender.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

93

 

 

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

 

Borrower shall mean individually and Borrowers shall mean collectively the
Parent Company and any of its Subsidiaries who hereafter join this Agreement as
Borrowers.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(a) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers shall
constitute one Borrowing Tranche, and (b) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

Cash Collateralize shall mean to pledge and deposit with or deliver to the
Lender, as collateral for the Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to the Lender. Such cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Lender.

 

Cash Flow shall mean the sum of net income, interest expense, depreciation,
amortization and other non-cash losses, minus distributions of the Parent
Company to its shareholders (other than distributions paid by the Parent Company
from proceeds of the Loans in calendar year 2013), and minus non-cash gains, in
each case of the Borrowers and their Subsidiaries for such period determined and
consolidated in accordance with GAAP.

 

Change in Control shall mean:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such

 

94

 

 

right, an “option right”)), directly or indirectly, of 50% or more of the equity
securities of the Parent Company entitled to vote for members of the board of
directors or equivalent governing body of the Parent Company on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

(b)          any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise the power to exercise, directly or indirectly,
a controlling influence over the management or policies of the Parent Company,
or control over the equity securities of the Parent Company entitled to vote for
members of the board of directors or equivalent governing body of the Parent
Company on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities.

 

Closing Date shall mean the date on which the conditions specified in Sections
7.1 and 7.2 shall first have been satisfied, as confirmed in writing by (a) the
Borrower pursuant to its certificate delivered under Section 7.1.1(xi), and (b)
the Lender (which writing may be from the Lender or its counsel, and may be in
the form of an electronic message). For the sake of clarity, the Closing Date
shall occur prior to the funding of any Loans or issuance of any Letters of
Credit.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Collateral shall mean the collateral under the Pledge Agreement and any cash
collateral referred to in the definition of Cash Collateralize.

 

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties or any Subsidiary thereof in the
ordinary course of their business.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificates of the Borrowers].

 

Consolidated EBITDA for any period of determination shall mean the sum of net
income, interest expense, income tax expense, depreciation, amortization,
non-cash restructuring charges, accruals and reserves, transaction expenses for
closing the Loans, non-cash charges relating to employee equity benefit plans,
non-cash net losses from disposed or discontinued operations and other non-cash
losses, minus distributions of the Parent Company to its shareholders (other
than distributions paid by the Parent Company from proceeds of the Loans in
calendar year 2013) and minus non-cash gains, in each case of the Borrowers and
their Subsidiaries for such period determined and consolidated in accordance
with GAAP.

 

95

 

 

Control shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the LIBOR Reserve Percentage on such day.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning specified in Section 2.7.3 [Disbursements,
Reimbursement].

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common Control with any of the Borrowers and treated as a
single employer under Section 414 of the Code.

 

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA of, or the commencement of
proceedings by the PBGC to terminate, a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension

 

96

 

 

Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA or contributions due but not delinquent, upon any Borrower or any
ERISA Affiliate.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Evergreen Letter of Credit shall mean a Letter of Credit having an automatic
renewal feature (subject to Lender’s annual right to not renew such Letter of
Credit on terms acceptable to the Lender) and a final expiration date prior to
the Expiration Date.

 

Exchange Act shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitment,
January 30, 2018.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Lender (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest hereunder with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.

 

Funded Debt shall mean, without duplication, all Indebtedness for borrowed
money, capitalized lease obligations, reimbursement obligations in respect of
letters of credit (that are not fully collateralized by cash or cash
equivalents, which is held by PNC), and guaranties of any such Indebtedness.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof. As of the Closing Date,
Nelco Products, Inc., a Delaware

 

97

 

 

corporation, Neltec, Inc., a Delaware corporation and Park Aerospace
Technologies Corp., a Kansas corporation, are Guarantors.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business, including without limitation such Person’s liabilities under
agreements to indemnify that are (a) characterized as debt or guarantied debt,
(b) the subject of footnotes in the Borrowers’ financial statements, or (c) if
paid, could result in a Material Adverse Change, but excluding other agreements
to indemnify in the ordinary course of business.

 

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement of even date
herewith in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors, as the same may be amended, restated or otherwise
modified.

 

Immaterial Domestic Subsidiary shall mean, as of the Closing Date, any domestic
Subsidiary of the Parent Company other than a Guarantor. In accordance with
Section 8.2.9, the Borrowers and Lender may agree in writing to designate (or
remove the designation of) domestic Subsidiaries of the Parent Company as
“Immaterial Domestic Subsidiaries” from time to time after the Closing Date.

 

Immaterial Foreign Subsidiary shall mean, as of the Closing Date, any foreign
Subsidiary of the Parent Company other than Nelco Products Pte. Ltd., a
Singapore entity. In accordance with Section 8.2.9, the Borrowers and Lender may
agree in writing to designate (or remove the designation of) foreign
Subsidiaries of the Parent Company as “Immaterial Foreign Subsidiaries” from
time to time after the Closing Date.

 

Immaterial Subsidiary shall mean any Immaterial Domestic Subsidiary or
Immaterial Foreign Subsidiary, as the case may be.

 

Indebtedness shall mean, as to any Person at any time, without duplication:

 

(a)          its liabilities for borrowed money;

 

(b)          its liabilities for the deferred purchase price of property
acquired by such Person (excluding (i) accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property, and (ii) contingent earn-out payment obligations and other similar
purchase price adjustments that (A) are not characterized as debt, (B) are not
the subject of footnotes in the Borrowers’ financial statements, and (C) if
paid, could not result in a Material Adverse Change) and its liabilities under
agreements to indemnify that are (x) characterized as debt, (y) the subject of
footnotes in the Borrowers’ financial statements, or (z) if paid, could

 

98

 

 

result in a Material Adverse Change, but excluding other agreements to indemnify
in the ordinary course of business;

 

(c)          (i) all liabilities appearing on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;

 

(d)          all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

 

(e)          all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

 

(f)          the aggregate Swap Termination Value of all Interest Rate Hedges of
such Person; and

 

(g)          any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrowers].

 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Lender on a non-confidential basis prior to disclosure by the
Loan Parties or any of their Subsidiaries.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors undertaken under any Law.

 

99

 

 

Interest Coverage Ratio shall mean the ratio of Cash Flow to total interest
expense, in each case of the Borrowers and their Subsidiaries for such period
determined and consolidated in accordance with GAAP.

 

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (a) the Borrowing
Date if the Borrowers are requesting new Loans, or (b) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrowers are renewing or converting
to the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

 

Interest Rate Hedge shall mean (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc.,
International Foreign Exchange Master Agreement.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the Internal Revenue Service.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

 

Lender shall mean PNC Bank, National Association, and its successors and
assigns, as lender of the Loans hereunder and issuer of Letters of Credit
hereunder.

 

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided to any of the Loan Parties by the Lender or any of its Affiliates.

 

Letter of Credit shall have the meaning specified in Section 2.7.1 [Issuance of
Letters of Credit].

  

100

 

 

Letter of Credit Fee shall have the meaning specified in Section 2.7.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus without duplication the aggregate
Reimbursement Obligations on such date.

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.7.1
[Issuance of Letters of Credit].

  

LIBOR Rate shall mean with respect to the Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Lender which has been approved by the
British Bankers' Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (for purposes of this definition, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Lender at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. LIBOR may also be expressed by the following formula:

 

      London interbank offered rates quoted by Bloomberg LIBOR Rate =   or
appropriate successor as shown on Bloomberg Page BBAM1       1.00 - LIBOR
Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Lender shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or

 

101

 

 

any successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); provided, however,
that a filed financing statement that was not authorized by the applicable
debtor will not, by itself, constitute a Lien, so long as the applicable debtor
is pursuing in good faith with appropriate diligence to have such financing
statement terminated of record, for a period of time not to exceed ninety (90)
days after the date of the applicable Person’s knowledge thereof.

 

Loan Documents shall mean this Agreement, the Guaranty Agreement, the Note, the
Pledge Agreement and any other instruments, certificates or documents delivered
in connection herewith or therewith.

 

Loan Parties shall mean the Borrowers and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan.

 

Material Adverse Change shall mean any set of circumstances or events which (a)
has any material adverse effect upon the validity or enforceability of the Loan
Documents, (b) is material and adverse to the business, assets, financial
condition or results of operations of the Loan Parties and their Subsidiaries,
(c) impairs materially the ability of the Loan Parties to duly and punctually
pay or perform the Obligations, or (d) impairs materially the ability of the
Lender to enforce its legal remedies pursuant to the Loan Documents.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
have the meaning commonly associated therewith; provided that if any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

 

102

 

 

Note shall mean the promissory note in the form of Exhibit 1.1(N) evidencing the
Revolving Credit Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, or any
other Loan Document whether to the Lender or its Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product, including
without limitation any interest accruing thereon after maturity, the filing of
any petition in bankruptcy or the commencement of any insolvency, reorganization
or like proceeding relating to a Loan Party.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

Other Lender Provided Financial Service Product shall mean an agreement or other
arrangement under which the Lender or any Affiliate of the Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

 

Parent Company shall mean Park Electrochemical Corp., a New York corporation,
its successors and assigns.

 

Participant has the meaning specified in Section 10.8.3 [Participations].

 

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder (other than future obligations consisting of
contingent Obligations that may be owing or for which no claims have been made
and which expressly survive termination of the Loan Documents), termination of
the Revolving Credit Commitment and cash collateralization, expiration and/or
termination of all Letters of Credit.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

103

 

 

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2.6(ii).

 

Permitted Investments shall mean:

 

(a)          investments in cash;

 

(b)          direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(c)          short-term commercial paper, including variable amount master
demand notes, in Dollars, carrying the highest rating by Standard & Poor's or
P-1 by Moody's Investors Service, Inc. issued for corporations headquartered in
the United States on the date of acquisition;

 

(d)          time certificates of deposit or repurchase agreements (including
those purchased through the Certificate of Deposit Account Registry Service) in
Dollars maturing within one year in commercial banks carrying the highest rating
by Standard & Poor's or P-1 by Moody's Investors Service, Inc. issued for
commercial banks headquartered in the United States on the date of acquisition
or having capital, surplus and undivided profits in excess of $200,000,000;

 

(e)          corporate and municipal obligations maturing in twelve (12) months
or less from the date of acquisition and having a rating of AA or better by
Standard & Poor’s or Aa by Moody’s Investors Service, Inc.;

 

(f)          money market or mutual funds whose investments are limited to those
types of investments described in clauses (b)-(e) above; and

 

(g)          other investments consistent with (or more conservative than) the
Parent Company’s written investment policy, a copy of which is attached hereto
as Schedule 1.1(P).

 

Permitted Liens shall mean:

 

(a)          Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable, or are being
contested in good faith, with adequate reserves set aside, by appropriate
proceedings diligently conducted;

 

104

 

 

(b)          Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;

 

(c)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 

(d)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(e)          Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(f)          Liens in favor of the Lender and its Affiliates securing the
Obligations;

 

(g)          Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

 

(h)          Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), together with any renewals thereof; provided that the principal
amount secured thereby is not hereafter increased, and no additional assets
become subject to such Lien;

 

(i)          Purchase Money Security Interests and Capital Leases securing
Indebtedness permitted under Section 8.2.1(ii)(a), so long as such Liens extend
only to the assets purchased (and proceeds thereof);

 

(j)          The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within forty-five (45) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)         Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

105

 

 

(2)         Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

(3)         Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or

 

(4)         Liens resulting from final judgments or orders described in
Section 9.1.7 [Final Judgments or Orders].

 

(k)          Liens securing Indebtedness permitted under Sections 8.2.1(ii) and
8.2.1(iii);

 

(l)          statutory or common law rights of setoff upon deposits of cash in
favor of depository institutions;

 

(m)          any title transfer, retention of title, hire purchase or
conditional sale arrangements having similar effect arising in the ordinary
course of business in favor of the suppliers of goods or services to any Loan
Party or Subsidiary thereof;

 

(n)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(o)          Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection;

 

(p)          Liens (i) on cash advances or cash earnest money deposits in favor
of the seller of any property to be acquired in a joint venture permitted under
Section 8.2.4(vi) or a Permitted Acquisition under Section 8.2.6(ii) to be
applied against the purchase price for such joint venture or Permitted
Acquisition, or (ii) consisting of any agreement to dispose of any property in a
disposition permitted under Section 8.2.7 [Disposition of Assets or
Subsidiaries]; and

 

(q)          Liens that are contractual rights of setoff relating to purchase
orders and other agreements entered into with third party customers in the
ordinary course of business;

 

provided that the only “Permitted Liens” on the pledged Subsidiary Equity
Interests and related Collateral are the Liens of the Lender pursuant to the
Pledge Agreement and inchoate Liens for taxes not yet due and payable.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Pledge Agreement shall mean the Pledge Agreement of even date herewith in
substantially the form of Exhibit 1.1(P) granting Lender a lien on and security
interest in 65% of

 

106

 

 

all issued and outstanding equity interests in each 1st tier foreign Subsidiary
(other than an Immaterial Foreign Subsidiary), as the same may be amended,
restated or otherwise modified.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Lender at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by the Lender. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 

Principal Office shall mean the main banking office of the Lender in Pittsburgh,
Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Liens of the Lender pursuant to the Loan
Documents, and inchoate Liens for taxes not yet due and payable.

 

Pro Forma Operating Leverage Ratio shall mean (a) total Funded Debt of the
Borrower and its Subsidiaries after giving effect to any Indebtedness incurred
or assumed in a Permitted Acquisition, divided by (b) trailing twelve month
EBITDA of the Borrower and its Subsidiaries plus the trailing twelve month
EBITDA of the acquired Person, business or division that is the subject of such
Permitted Acquisition.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Lender).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Reimbursement Obligation shall have the meaning specified in Section 2.7.3
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or

 

107

 

 

hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or Subsidiary of a Loan Party for any substantial part of its property, or
for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors.

 

Revolving Credit Commitment shall mean, as to the Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A) in the column labeled
“Commitment,” as such Commitment is thereafter assigned or modified in
accordance with the terms of this Agreement.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lender to the Borrowers pursuant to Section 2.1 [Revolving Credit
Commitment] or 2.7.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.

 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

Subordinated Debt shall mean Funded Debt that has been subordinated to the
Obligations pursuant to subordination terms and conditions satisfactory to the
Lender in its discretion.

 

108

 

 

Subsidiary of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Company.

 

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Swap Termination Value shall mean, in respect of any one or more Interest Rate
Hedges, after taking into account the effect of any legally enforceable netting
agreement relating to such Interest Rate Hedges, (a) for any date on or after
the date such Interest Rate Hedges have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Interest Rate Hedges, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Interest Rate Hedges.

 

Synthetic Lease means, at any time, with respect to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

1.2          Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole, except where the
context requires otherwise, and the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; (ii) the
words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, respectively, as a whole; (iii) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (iv) reference to any Person
includes such Person's successors and assigns; (v) reference to any agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated; (vi) relative to the determination of any period of
time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; (vii) the words “asset” and “property”
shall be

 

109

 

 

construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time.

 

1.3           Accounting Principles; Changes in GAAP.  Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowers notify the Lender in writing
that the Borrowers wish to amend any financial covenant in Section 8.2 of this
Agreement and/or any related definition to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest (or if the Lender notifies the Borrower in writing
that the Lender wishes to amend any financial covenant in Section 8.2 and/or any
related definition to eliminate the effect of any such change in GAAP), then the
Lender and the Borrowers shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, the Loan Parties' compliance with such
covenants shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrowers and the Lender, and the Loan Parties shall provide to the
Lender, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Lender.

 

2.          REVOLVING CREDIT FACILITY

 

2.1           Revolving Credit Commitment.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, the
Lender agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from the Lender shall not exceed the Lender's Revolving Credit
Commitment minus the amount of Letter of Credit Obligations, and (ii) the
Revolving Facility Usage shall not exceed the Revolving Credit Commitment.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made by the Lender, together with
interest thereon, shall be evidenced by a revolving credit Note, dated the
Closing Date payable to the order of the Lender in a face amount equal to the
maximum amount of the Revolving Credit Commitment.

 

110

 

 

2.2           Nature of Lender's Obligations with Respect to Revolving Credit
Loans.  The aggregate of the Lender's Revolving Credit Loans outstanding
hereunder to the Borrowers at any time shall never exceed its Revolving Credit
Commitment minus the Letter of Credit Obligations. The Lender shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

2.3           Commitment Fees.  Accruing from the date hereof until the earlier
to occur of the Expiration Date and the date on which the Revolving Credit
Commitment is terminated, the Borrowers agree to pay to the Lender a
nonrefundable commitment fee (the “Commitment Fee”) equal to 0.20% per annum
(computed on the basis of a year of 360 days and actual days elapsed) multiplied
by the average daily difference between the amount of (i) the Revolving Credit
Commitment and (ii) the Revolving Facility Usage, payable quarterly in arrears
on each Payment Date.

 

2.4           Revolving Credit Loan Requests.  Except as otherwise provided
herein, the Borrowers may from time to time prior to the Expiration Date request
the Lender to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Lender, not later than 11:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans, and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, a duly completed request therefor substantially
in the form of Exhibit 2.4 signed by an Authorized Officer or a request by
telephone from an Authorized Officer immediately confirmed in writing by letter,
facsimile or telex signed by an Authorized Officer in such form (each, a “Loan
Request”), it being understood that the Lender may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall specify the aggregate amount
of the proposed Loans comprising each Borrowing Tranche, and, if applicable, the
Interest Period.

 

2.5           Repayment of Revolving Credit Loans.  The Borrowers shall pay
accrued interest on the unpaid principal balance of the Note in arrears: (a) for
the portion of advances bearing interest under the Base Rate Option, on the
first day of each month during the term hereof, (b) for the portion of advances
bearing interest under the LIBOR Rate Option, on the last day of the respective
Interest Period for such advance, (c) if any Interest Period is longer than
three (3) months, then also on the three (3) month anniversary of the
commencement of such interest period and every three (3) months thereafter, and
(d) for all advances, at maturity, whether by acceleration of the Note or
otherwise, and after maturity, on demand until paid in full. All outstanding
principal and accrued interest hereunder shall be due and payable in full on the
Expiration Date. If any payment under this Agreement shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
in connection with such payment. Each Borrower hereby authorizes the Lender to
charge any Borrower’s deposit account at the Lender for any payment when due
hereunder.

 

111

 

 

2.6           Use of Proceeds.  The proceeds of the Loans shall be used to (i)
support working capital and general corporate needs, including the issuance of
Letters of Credit, (ii) fund annual special distributions permitted under
Section 8.2.5 [Dividends and Related Distributions] and/or (iii) finance ongoing
capital expenditures and Permitted Acquisitions.

 

2.7           Letter of Credit Subfacility.

 

2.7.1           Issuance of Letters of Credit.  The Borrowers may at any time
prior to the Expiration Date request the issuance of a standby or trade letter
of credit (a “Standby Letter of Credit”) or Commercial Letter of Credit (each a
“Letter of Credit”) denominated in Dollars on behalf of itself or another Loan
Party or any other Subsidiary of the Parent Company, or the amendment or
extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to the Lender a completed application and agreement for
letters of credit, or request for such amendment or extension, as applicable,
signed by an Authorized Officer, in such form as the Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Lender, in advance of the
proposed date of issuance. Subject to the terms and conditions hereof, the
Lender or any of the Lender's Affiliates will issue a Letter of Credit or agree
to such amendment or extension, provided that each Letter of Credit shall
(A) have a maximum maturity of twelve (12) months from the date of issuance,
except in the case of an Evergreen Letter of Credit, and (B) in no event expire
later than the date which is 364 days after the Expiration Date and provided
further that in no event shall (i) the Letter of Credit Obligations exceed, at
any one time, $2,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitment. Each
request by the Borrowers for the issuance, amendment or extension of a Letter of
Credit shall be deemed to be a representation by the Borrowers that they shall
be in compliance with the preceding sentence and with Section 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the Lender will also deliver to Borrowers a true and
complete copy of such Letter of Credit or amendment. Upon the request of the
Lender (i) if the Lender has honored any full or partial drawing request under
any Letter of Credit and has not been reimbursed therefor as required in this
Agreement, or (ii) if, on the Expiration Date, any Letter of Credit Obligation
for any reason remains outstanding, the Borrowers shall, in each case,
immediately Cash Collateralize the then outstanding amount of all Letter of
Credit Obligations. The Borrowers hereby grant to the Lender a security interest
in all cash collateral pledged pursuant to this Section or otherwise under this
Agreement.

 

2.7.2           Letter of Credit Fees.  The Borrowers shall pay to the Lender a
fee (the “Letter of Credit Fee”) equal to 1.00% for standby Letters of Credit
(computed on the basis of a year of 360 days and actual days elapsed), which fee
shall be computed on the daily average of standby Letter of Credit Obligations
and shall be payable quarterly in arrears on each Payment Date following
issuance of each standby Letter of Credit. The Borrowers shall also pay to the
Lender for the Lender's sole account the Lender's then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Lender may generally charge or incur from time to time in connection with the
issuance, maintenance, amendment (if

 

112

 

 

any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit to the extent invoiced by the Lender.

 

2.7.3           Disbursements, Reimbursement.  In the event of any request for a
drawing under a Letter of Credit by the beneficiary or transferee thereof, the
Lender will promptly notify the Borrowers thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Lender on each date that an amount is paid by the Lender under
any Letter of Credit (each such date, a “Drawing Date”) by paying to the Lender
an amount equal to the amount so paid by the Lender.

 

2.7.4           Documentation.  Each Loan Party agrees to be bound by the terms
of the Lender's application and agreement for letters of credit and the Lender's
written regulations and customary practices relating to letters of credit as set
forth in such application and agreement or, if none are stated therein, in
Section 10.11.1 hereof. In the event of a conflict between such application or
agreement and this Agreement, this Agreement shall govern. It is understood and
agreed that, except in the case of gross negligence or willful misconduct, the
Lender shall not be liable for any errors, negligence and/or mistakes, whether
of omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

2.7.5           Determinations to Honor Drawing Requests.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

2.7.6           Nature of Reimbursement Obligations.  The Obligations of the
Borrowers to reimburse the Lender upon a drawing under a Letter of Credit shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.7 (including Sections 2.7.7 and
2.7.8) under all circumstances, including the following circumstances:

 

(i)          any set-off, counterclaim, recoupment, defense or other right which
the Lender may have against the Borrowers or any other Person for any reason
whatsoever, or which any Loan Party may have against the Lender or any of its
Affiliates or any other Person for any reason whatsoever;

 

(ii)         any lack of validity or enforceability of any Letter of Credit, the
issuance of which was requested by the Borrowers;

 

(iii)        any claim of breach of warranty that might be made by any Loan
Party or the Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or the Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may

 

113

 

 

be acting), the Lender or its Affiliates or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(iv)        the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Lender or any of its
Affiliates has been notified thereof;

 

(v)         payment by the Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

 

(vi)        the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(vii)       any failure by the Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Lender has
received written notice from such Loan Party of such failure, has had sufficient
time and the beneficiary thereof has agreed to amend such Letter of Credit, and
no drawing has been made thereon;

 

(viii)      any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(ix)         any breach of this Agreement or any other Loan Document by any
party thereto;

 

(x)          the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

(xi)         the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xii)        the fact that the Expiration Date shall have passed or this
Agreement or the Revolving Credit Commitment hereunder shall have been
terminated; and

 

(xiii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.7.7           Indemnity.  The Borrowers, jointly and severally, hereby agree
to protect, indemnify, pay and save harmless the Lender and any of its
Affiliates that has issued a

 

114

 

 

Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Lender or any of its Affiliates
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Lender or Lender’s Affiliate as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor (or wrongful honor) by the Lender or any of the Lender's Affiliates of
a proper demand (or, in the case of wrongful honor, improper demand) for payment
made under any Letter of Credit, except if such dishonor (or honor, as
applicable) resulted from any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Official Body.
Notwithstanding the foregoing, the Borrowers shall be responsible for allocated
costs of internal counsel only during a post-Event of Default out-of-court
restructuring or after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to a
Loan Party.

 

2.7.8           Liability for Acts and Omissions.  As between any Loan Party and
the Lender, or the Lender's Affiliates, such Loan Party assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lender shall not be responsible for any of the following,
including any losses or damages to any Loan Party or other Person or property
relating therefrom: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Lender or its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Lender or its Affiliates, as applicable,
including any act or omission of any Official Body, and none of the above shall
affect or impair, or prevent the vesting of, any of the Lender's or its
Affiliate's rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Lender from liability for the Lender's gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall the Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation

 

115

 

 

attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Lender and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Lender or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored presentation under the laws
or practices of the place where such bank is located, provided such negotiating
bank was authorized by PNC (or the Borrowers, as applicable) to act in such
capacity; and (vi) may settle or adjust any claim or demand made on the Lender
or its Affiliate in any way related to any order issued at the applicant's
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Lender or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Lender or its Affiliates under any resulting liability to any
Borrower or any other Loan Party. This paragraph is not intended to relieve the
Lender from liability, subject to the terms of Section 2.7.7 and set forth above
in this Section 2.7.8, for conduct for which the Lender would not be entitled to
indemnification under clause (A) of Section 2.7.7.

 

3.          RESERVED

 

4.          INTEREST RATES

 

4.1           Interest Rate Options.  The Borrowers shall pay interest in
respect of the outstanding unpaid principal amount of the Loans as selected by
it from the Base Rate Option or LIBOR Rate Option set forth below applicable to
the Loans, it being understood that, subject to the provisions of this
Agreement, the Borrowers may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche; provided that there shall not be at

 

116

 

 

any one time outstanding more than six (6) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default exists
and is continuing, the Borrowers may not request, convert to, or renew the LIBOR
Rate Option for any Loans and the Lender may demand that all existing Borrowing
Tranches bearing interest under the LIBOR Rate Option shall be converted
immediately to the Base Rate Option, subject to the obligation of the Borrowers
to pay any indemnity under Section 5.7 [Indemnity] in connection with such
conversion. If at any time the designated rate applicable to any Loan made by
the Lender exceeds the Lender's highest lawful rate, the rate of interest on
such Loan shall be limited to the Lender's highest lawful rate.

 

4.1.1           Revolving Credit Interest Rate Options.  The Borrowers shall
have the right to select from the following Interest Rate Options applicable to
the Revolving Credit Loans:

 

(i)          Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii)         Revolving Credit LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus 1.15%.

 

4.1.2           Rate Quotations.  The Borrowers may call the Lender on or before
the date on which a Loan Request is to be delivered to receive an indication of
the rates then in effect, but it is acknowledged that such indication shall not
be binding on the Lender nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

4.2           Interest Periods.  At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the Lender
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, in the case of the renewal of a LIBOR
Rate Option at the end of an Interest Period, the first day of the new Interest
Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

4.3           Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Lender:

 

4.3.1           Letter of Credit Fees, Interest Rate.  The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.7.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;

 

4.3.2           Other Obligations.  Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Revolving Credit Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and

 

117

 

 

4.3.3           Acknowledgment.  The Borrowers acknowledge that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lender is entitled to additional compensation
for such risk; and all such interest shall be payable by Borrowers upon demand
by Lender.

 

4.4          LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.

 

4.4.1           Unascertainable.  If on any date on which a LIBOR Rate would
otherwise be determined, the Lender shall have determined that:

 

(i)          adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)         a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate,

 

then the Lender shall have the rights specified in Section 4.4.3 [Lender's
Rights].

 

4.4.2           Illegality; Increased Costs; Deposits Not Available.  If at any
time the Lender shall have determined that:

 

(i)          the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by the
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

(ii)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to the Lender of the establishment or maintenance of any such Loan, or

 

(iii)        after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan to which a LIBOR
Rate Option applies are not available to the Lender with respect to such Loan,
or to banks generally, in the interbank eurodollar market,

 

then the Lender shall have the rights specified in Section 4.4.3 [Lender's
Rights].

 

4.4.3           Lender's Rights.  In the case of any event specified in
Section 4.4.1 [Unascertainable] or in Section 4.4.2 [Illegality; Increased
Costs; Deposits Not Available] above, the Lender shall promptly so notify the
Borrowers and endorse a certificate to such notice as to the specific
circumstances of such notice. Upon such date as shall be specified in such
notice (which shall not be earlier than the date such notice is given), the
obligation of the Lender, to allow the Borrowers to select, convert to or renew
a LIBOR Rate Option shall be suspended until the Lender shall have later
notified the Borrowers, of the Lender's determination that the circumstances
giving rise to such previous determination no longer exist. If at any time the
Lender makes a determination under Section 4.4.1 [Unascertainable] and the
Borrowers have previously notified the Lender of its selection of, conversion to
or renewal of a LIBOR Rate

 

118

 

 

Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If the Lender notifies the Borrowers of a determination under Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrowers shall,
subject to the Borrowers' indemnification Obligations under Section 5.7
[Indemnity], as to any Loan of the Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan, or (ii)
prepay such Loan in accordance with Section 5.3 [Voluntary Prepayments]. Absent
due notice from the Borrowers of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

  

4.5           Selection of Interest Rate Options.  If the Borrowers fail to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrowers shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, commencing upon the last day of
the existing Interest Period.

 

5.          PAYMENTS

 

5.1           Payments.  All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees or other fees or
amounts due from the Borrowers hereunder shall be payable prior to 4:00 p.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Lender at the Principal
Office for the account of the Lender in Dollars and in immediately available
funds. The Lender's statement of account, ledger or other relevant record shall,
in the absence of manifest error, be conclusive as the statement of the amount
of principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”

 

5.2           Interest Payment Dates.  Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on the first day of each
calendar month. Interest on Loans to which the LIBOR Rate Option applies shall
be due and payable on the last day of each Interest Period for those Loans.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

 

5.3           Voluntary Prepayments or Revolving Credit Commitment
Reductions.  The Borrowers shall have the right at their option from time to
time to prepay the Loans or reduce the unborrowed Revolving Credit Commitment in
whole or part without premium or penalty (except as provided in Section 5.5
[Increased Costs; Yield Protection] and Section 5.7 [Indemnity]).

 

5.4           Reserved.

 

119

 

  

5.5           Increased Costs; Yield Protection.  Within ten (10) Business Days
of written demand therefor, together with written evidence of the justification
therefor, the Borrowers jointly and severally agree to pay the Lender all direct
costs incurred, any losses suffered or payments made by the Lender as a result
of any Change in Law (hereinafter defined), imposing any reserve (without
duplication of the LIBOR Reserve), deposit, allocation of capital or similar
requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Lender, its holding company or
any of their respective assets specifically relative to the Revolving Credit
Commitment or Revolving Credit Loans. “Change in Law” means the occurrence,
after the date of this Agreement, of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any governmental authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith (to the extent enacted,
adopted or issued after the Closing Date) and (y) all requests, rules,
guidelines or directives promulgated by the Lender for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. Notwithstanding the
foregoing, Borrowers shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than one (1) year prior to the date that Lender
notifies the Borrowers of the change giving rise to such increased costs or
reductions and of Lender’s intention to claim compensation therefor (except
that, if the change giving rise to such increased costs or reductions is
retroactive, then the one (1) year period referred to above shall be extended to
include the period of retroactive effect thereof).

 

5.6           No Offsets.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any taxes, offsets or other deductions.

 

5.7           Indemnity.  Each Borrower jointly and severally agrees to
indemnify the Lender against any liabilities, losses or expenses (including,
without limitation, loss of margin, any loss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any loss or expense
incurred in connection with funds acquired to effect, fund or maintain any
advance (or any part thereof) bearing interest under the LIBOR Rate Option which
the Lender sustains or incurs as a consequence of either (i) the Borrowers’
failure to make a payment on the due date thereof, (ii) the Borrowers’
revocation (expressly, by later inconsistent notices or otherwise) in whole or
in part of any notice given to Lender to request, convert, renew or prepay any
advance bearing interest under the LIBOR Rate Option, or (iii) the Borrowers’
payment or prepayment (whether voluntary, after acceleration of the maturity of
this Agreement or otherwise) or conversion of any advance bearing interest under
the LIBOR Rate Option on a day other than the last day of the applicable
Interest Period. A notice as to any amounts payable pursuant to this paragraph
(including calculations with a reasonable level of detail, when available) given
to the Borrowers by the Lender shall, in the absence of manifest error, be

 

120

 

 

conclusive and shall be payable within ten (10) Business Days of written demand
therefor. The Borrowers’ indemnification obligations hereunder shall survive the
payment in full of the Loans and all other amounts payable hereunder.

 

5.8           Interbank Market Presumption.  Subject to the definition of LIBOR
Rate, for all purposes of this Agreement and each Note with respect to any
aspects of the LIBOR Rate and any Loan under the LIBOR Rate Option, the Lender
shall be presumed to have obtained rates, funding, currencies, deposits, and the
like in the Relevant Interbank Market regardless of whether it did so or not;
and, the Lender's determination of amounts payable under, and actions required
or authorized by, Section 5.5 [Increased Costs; Yield Protection] and
Section 5.7 [Indemnity] shall be calculated, at the Lender's option, as though
the Lender funded each Borrowing Tranche of Loans under the LIBOR Rate Option
through the purchase of deposits of the types and maturities corresponding to
the deposits used as a reference in accordance with the terms hereof in
determining the LIBOR Rate applicable to such Loans, whether in fact that is the
case.

 

6.          REPRESENTATIONS AND WARRANTIES

 

The Loan Parties, jointly and severally, represent and warrant to the Lender as
follows:

 

6.1.1           Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default.  Each Loan Party and each
Subsidiary of each Loan Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) is duly licensed or qualified and in good standing in
each jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not result in a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness to be incurred by it under the Loan Documents and to perform
its Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part, (v)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business, except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing.

 

6.1.2           Subsidiaries and Owners; Investment Companies.  Schedule 6.1.2
states as of the Closing Date (i) the name of each of the Parent Company’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of equity interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) the name of each holder of an equity interest in the Parent

 

121

 

 

Company (in the case of the Parent Company, such disclosure is limited to each
holder having, to the knowledge of Parent Company, an equity interest of 5% or
more) and its Subsidiaries, the amount, percentage and type of such equity
interest (the “Parent Company Equity Interests”), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (iii), other than employee stock options
(collectively with the Subsidiary Equity Interests and Parent Company Equity
Interests, the “Equity Interests”). The Parent Company and each of its
Subsidiaries has good and marketable title to all of the Subsidiary Equity
Interests it purports to own, free and clear in each case of any Lien, other
than Permitted Liens, and all such Subsidiary Equity Interests have been validly
issued, fully paid and are nonassessable. None of the Loan Parties or
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940 and shall not become such an “investment company” or under such
“control.”

 

6.1.3           Validity and Binding Effect.  This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party named as a party thereto, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms, except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
preference and other similar laws affecting creditors’ rights generally, and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law).

 

6.1.4           No Conflict; Material Agreements; Consents.  Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, in each case, which would result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except for such
consents and approvals that have been duly obtained.

 

6.1.5           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any

 

122

 

 

Subsidiary of such Loan Party at law or in equity before any Official Body
which, individually or in the aggregate is reasonably likely to result in any
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would result in any Material Adverse Change.

 

6.1.6           Financial Statements.

 

(i)          Historical Statements. The Parent Company and its Subsidiaries
(including Borrowers) have delivered to the Lender copies (by filing thereof on
EDGAR) of their audited consolidated year-end financial statements for and as of
the end of the fiscal year ended February 26, 2012. In addition, the Parent
Company and its Subsidiaries (including Borrowers) have delivered to the Lender
copies of their (A) unaudited consolidated interim financial statements for the
fiscal year to date and as of the end of the fiscal quarter ended August 26,
2012 and (B) unaudited consolidated interim financial statements for the fiscal
year to date as of the fiscal quarter ended November 25, 2012 (all such annual
and interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Parent
Company and its Subsidiaries’ management, are correct and complete and fairly
represent the consolidated and consolidating financial condition of the Parent
Company and its Subsidiaries (including Borrowers) as of the respective dates
thereof and the results of operations for the fiscal periods then ended and have
been prepared in accordance with GAAP consistently applied, subject (in the case
of the interim statements) to normal year-end audit adjustments.

 

(ii)         Accuracy of Financial Statements. Neither any Borrower nor any
Subsidiary of the Borrowers has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of any Borrower or any Subsidiary of the
Borrowers which may cause a Material Adverse Change. Since February 26, 2012,
and with respect to future Loans, since the date of the most recently delivered
audited financial statements delivered pursuant to this Agreement, no Material
Adverse Change has occurred.

 

6.1.7           Margin Stock.  None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

123

 

 

6.1.8           Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other document furnished
to the Lender in connection herewith or therewith (as modified or supplemented,
but excluding financial projection information and information of a general
economic or industry specific nature), when furnished or taken as a whole,
contains any material misstatement of fact or omits to state a fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information, the Borrowers represent and warrant
only that such information reflects their good faith estimates as of the date of
preparation thereof, based upon methods and data the Borrowers believe to be
reasonable and accurate, notwithstanding that actual results may differ
materially from such projected financial information.

 

6.1.9           Taxes.  All federal tax returns, and all material state, local
and other tax returns required to have been filed with respect to each Loan
Party and each Subsidiary of each Loan Party have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

6.1.10         Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others (except for any such conflict which is
not reasonably likely to result in a Material Adverse Change).

 

6.1.11         Liens in the Collateral.  The Liens in the Collateral granted to
the Lender pursuant to the Loan Documents, other than Liens in the Subsidiary
Equity Interests in Foreign Subsidiaries as to which the Lender has not required
that it obtain Prior Security Interests under any foreign jurisdictions that may
be applicable, constitute and will continue to constitute Prior Security
Interests and are subject only to Permitted Liens. All filing fees and other
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrowers.

 

6.1.12         Insurance.  The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

 

6.1.13         ERISA Compliance.

 

(i)          Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state Laws,
except where such

 

124

 

 

failure to comply would not result in a Material Adverse Change. Each Pension
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter or prototype opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrowers, nothing has occurred
which would prevent, or cause the loss of, such qualification. Each Borrower and
each ERISA Affiliate have made all required contributions to each Pension Plan,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.

 

(ii)         No ERISA Event has occurred or is reasonably expected to occur with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party or any
Subsidiary of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,250,000;
(a) each Pension Plan is in compliance in all material respects with the minimum
funding requirements of Section 412 and 430 of the Code; (b) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA or
contributions due and not delinquent); (c) neither any Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (d) neither any Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

(iii)        As of the Closing Date, no Loan Party or ERISA Affiliate sponsors,
maintains, participates in or has any liability under any Pension Plan, except
as set forth on Schedule 6.1.13 attached hereto.

 

6.1.14         Environmental Matters.  Each Loan Party is and has been and, to
the knowledge of each respective Loan Party, each of its Subsidiaries is and has
been, (a) as of the Closing Date, in compliance with applicable Environmental
Laws except as disclosed in the SEC filings of the Parent Company, provided that
such matters so disclosed would not in the aggregate result in a Material
Adverse Change and except for any noncompliance that would not result in a
Material Adverse Change, and (b) as of any other date on which the
representations set forth in this Section 6.1.14 are or are deemed made, in
compliance with applicable Environmental Laws, except for any non-compliance
which would not result in a Material Adverse Change.

 

6.1.15         Solvency.  Before and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.

 

7.          CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of the Lender to make Loans and to issue Letters of Credit
hereunder is subject to the performance by each of the Loan Parties of its
Obligations to be performed

 

125

 

 

hereunder at or prior to the making of any such Loans or issuance of such
Letters of Credit and to the satisfaction of the following further conditions:

 

7.1           First Loans and Letters of Credit.

 

7.1.1           Deliveries.  On the Closing Date, the Lender shall have received
each of the following in form and substance satisfactory to the Lender:

 

(i)          A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (except for those representations and warranties that
are qualified by reference to materiality, which shall be true and correct in
all respects), (x) no Event of Default or Potential Default exists, and (y) no
Material Adverse Change has occurred since February 26, 2012;

 

(ii)         A certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party to duly authorize the execution,
delivery and performance of this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents and their
true signatures; (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office; and (d) certificates from the appropriate state
officials as to the continued existence and good standing of each Loan Party in
each state where organized;

 

(iii)        This Agreement and each of the other Loan Documents duly signed by
an Authorized Officer and each other party thereto;

 

(iv)        All appropriate stock powers and certificates evidencing the pledged
Subsidiary Equity Interests;

 

(v)         A written opinion of U.S. counsel for the Loan Parties, dated the
Closing Date;

 

(vi)        Evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect, in form and substance reasonably
satisfactory to the Lender;

 

(vii)       A duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrowers most recently ended prior to the Closing Date,
signed by an Authorized Officer of Borrowers;

 

(viii)      Any material consents required to effectuate the transactions
contemplated hereby;

 

(ix)         A Lien search in acceptable scope and with acceptable results;

 

126

 

 

(x)          Such environmental information and reports as the Lender may have
requested;

 

(xi)         A certificate of the Borrowers certifying as to the delivery of
each of the deliveries of the Borrowers to the Lender required in Sections
7.1.1(i) through (x) (but not certifying as to the Lender’s satisfaction
therewith);

 

(xii)        A Loan Request for any Loans being requested on the Closing Date;
and

 

(xiii)       Such other documents in connection with such transactions as the
Lender or said counsel may have reasonably requested.

 

7.1.2           Payment of Fees.  The Borrowers shall have paid all fees payable
on or before the Closing Date as required by this Agreement or any other Loan
Document, including without limitation a closing fee which Borrower shall pay to
the Lender by the Closing Date in the amount of $50,000 (which fee shall be
fully earned and non-refundable when paid).

 

7.2           Each Loan or Letter of Credit.  At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties in the Loan Documents shall then be true and correct in all
material respects (except for those representations and warranties that are
qualified by reference to materiality, which shall be true and correct in all
respects), (ii) no Event of Default or Potential Default shall have occurred and
be continuing, and (iii) the Borrowers shall have delivered to the Lender a duly
executed and completed Loan Request or an application for a Letter of Credit, as
the case may be.

 

8.          COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

8.1           Affirmative Covenants.

 

8.1.1           Preservation of Existence, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
maintain its legal existence as a corporation, limited partnership or limited
liability company and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 8.2.6 [Liquidations, Mergers, Etc.].

 

8.1.2           Payment of Liabilities, Including Taxes, Etc.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits in an amount in excess of $2,250,000, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted

 

127

 

 

and for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

8.1.3           Maintenance of Insurance.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, insure its properties and assets against loss
or damage by fire and such other insurable hazards as such assets are commonly
insured and in such amounts as are substantially consistent with past practice
and with reputable and financially sound insurers.

 

8.1.4           Maintenance of Properties and Leases.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted) all of those properties
necessary to its business, and from time to time, such Loan Party will make or
cause to be made all commercially reasonable repairs, renewals or replacements
thereof.

 

8.1.5           Visitation Rights.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Lender to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as the Lender may reasonably request, provided that the
Lender shall provide the Borrowers with reasonable notice prior to any visit or
inspection.

 

8.1.6           Keeping of Records and Books of Account.  Each Borrower shall,
and shall cause each Subsidiary of the Borrowers to, maintain and keep proper
books of record and account which enable the Borrowers and their Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over any Borrower or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

8.1.7           Compliance with Laws; Use of Proceeds.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all material respects. The Loan Parties
will use the Letters of Credit and the proceeds of the Loans only in accordance
with Section 2.6 [Use of Proceeds] and as permitted by applicable Law.

 

8.1.8           Further Assurances.  Each Loan Party shall, from time to time,
at its expense, faithfully preserve and protect the Lender's Lien on and Prior
Security Interest in the Collateral whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Lender in its sole discretion may
deem necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

 

8.1.9           Depository Accounts and Cash Management.  Within 60 days after
the Closing Date, the Borrowers shall have transferred their primary depository
accounts and treasury management services to the Lender.

 

128

 

 

8.2           Negative Covenants.

 

8.2.1           Indebtedness.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents;

 

(ii)         Indebtedness incurred with respect to Purchase Money Security
Interests and Capital Leases, secured by such Purchase Money Security Interests
or Capital Leases (as applicable), Indebtedness assumed in connection with (but
not incurred in contemplation of) a Permitted Acquisition secured by Liens that
extend only to the property so acquired in such Permitted Acquisition, and other
secured Indebtedness in an aggregate amount not to exceed $5,000,000 outstanding
at any time;

 

(iii)        so long as no Potential Default or Event of Default exists at the
time of, or will be caused by, the incurrence thereof (including without
limitation under Section 8.2.14 or 8.2.15), the following additional
Indebtedness:

 

(a)          additional Indebtedness incurred with respect to Purchase Money
Security Interests and Capital Leases;

 

(b)          additional Indebtedness assumed in connection with (but not
incurred in contemplation of) a Permitted Acquisition; and

 

(c)          other additional Indebtedness;

 

provided, however, that the aggregate outstanding amount of secured Indebtedness
existing under Sections 8.2.1(iii)(b) and 8.2.1(iii)(c) above shall not exceed
$5,000,000 at any time.

 

(iv)        any (i) Lender Provided Interest Rate Hedge, (ii) other Interest
Rate Hedges approved by the Lender and not otherwise causing a Potential Default
or Event of Default hereunder (including without limitation under a financial
covenant set forth herein), or (iii) Indebtedness under any Other Lender
Provided Financial Services Product; provided however, the Loan Parties and
their Subsidiaries shall enter into a Lender Provided Interest Rate Hedges or
other Interest Rate Hedges only for hedging (rather than speculative) purposes;

 

(v)         Guaranties permitted by Section 8.2.3 [Guaranties];

 

(vi)        Indebtedness representing deferred compensation incurred in the
ordinary course of business;

 

(vii)       Indebtedness to current or former officers, directors, managers,
consultants and employees to finance the required purchase or redemption of
stock of the Parent Company in the ordinary course of business;

 

(viii)      Indebtedness under Other Lender Provided Financial Service Products;

 

129

 

 

(ix)         Indebtedness incurred in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
(including reimbursement-type obligations) issued or created in the ordinary
course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits, property,
casualty or liability insurance, or performance, bid, appeal or surety bonds;
and

 

(x)          Indebtedness arising from intercompany loans and advances permitted
by Section 8.2.4 [Loans and Investments].

 

8.2.2           Liens.  Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, except Permitted Liens.

 

8.2.3           Guaranties.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree to, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for:

 

(i)          Indebtedness in the form of Guaranties of Indebtedness permitted
under Sections 8.2.1(i) through (iv) and (vi) through (x);

 

(ii)         Guaranties in favor of other Loan Parties;

 

(iii)        Guaranties in favor of the Lender; and

 

(iv)        so long as no Potential Default or Event of Default exists at the
time of, or will be caused by, the incurrence thereof (including without
limitation under Section 8.2.14 or 8.2.15), Guaranties of lease obligations of
non-Loan Parties in respect of leases that are not Capital Leases;

 

provided that the aggregate outstanding amount of Guaranties referred to in the
preceding Sections 8.2.3(i) and (iv) by the Parent Company or its domestic
Subsidiaries of obligations of foreign Subsidiaries shall not exceed $5,000,000
at any time.

 

8.2.4           Loans and Investments.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, except:

 

(i)          trade credit or investments in the nature of accounts receivable or
notes receivable extended to third parties, or trade receivables extended to
Subsidiaries, in any case on usual and customary terms in the ordinary course of
business;

 

(ii)         loans or advances to employees in the ordinary course of business;

 

130

 

 

(iii)        Permitted Investments;

 

(iv)        loans, advances and investments (other than trade receivables
extended on usual and customary terms in the ordinary course of business) by:
(A) any Loan Party in or to any other Loan Party; (B) any Subsidiary of the
Parent Company that is not a Loan Party in or to any other Subsidiary of the
Parent Company that is not a Loan Party; (C) any Subsidiary of the Parent
Company that is not a Loan Party in or to any Loan Party, which, if in the form
of Indebtedness, is Subordinated Debt; and (D) any Loan Party in or to any
Subsidiary of the Parent Company that is not a Loan Party, provided that, in the
case of this clause (D), either such loans, advances and investments are (a) set
forth on Schedule 8.2.4 attached hereto or (b) in an aggregate amount not to
exceed $3,000,000 outstanding at any time;

 

(v)         investments made in connection with Permitted Acquisitions in
accordance with Section 8.2.1 [Indebtedness], 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and/or Section 8.2.9 [Subsidiaries];

 

(vi)        joint ventures, provided that (A) if such joint venture involves the
acquisition of ownership interests in, or other creation of, a Subsidiary, then
such Subsidiary shall comply with Section 8.2.9 [Subsidiaries] promptly
following consummation of such joint venture, (B) the business acquired or
otherwise to be conducted by the joint venture shall comply with Section 8.2.10
[Continuation or Change in Business], (C) no Potential Default or Event of
Default shall exist immediately prior to and after giving effect to such joint
venture and (D) in the case of a joint venture outside the ordinary course of
business, the Pro Forma Operating Leverage Ratio shall meet the requirements set
forth in Section 8.2.6(ii)(d) as applied to the joint venture (rather than a
Permitted Acquisition or acquired Person) as demonstrated by a certificate (in
form and substance reasonably acceptable to the Lender) delivered by the
Borrowers to the Lender at least five (5) Business Days prior to consummating
such joint venture;

 

(vii)       promissory notes and other non-cash consideration received in
connection with dispositions permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries];

 

(viii)      investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of third party
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, third party customers and suppliers arising in the ordinary
course of business or upon the foreclosure with respect to any secured such
investment or other transfer of title with respect to any secured such
investment; and

 

(ix)         Guaranties permitted under Section 8.2.3 [Guaranties].

 

8.2.5           Dividends and Related Distributions.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, make or pay, or
agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership

 

131

 

 

interests or limited liability company interests, dividends or other
distributions payable to another Loan Party except for dividends and
distributions from Subsidiaries of the Parent Company to the Parent Company or
another Loan Party and, after prior written notice to the Lender, and only so
long as no Potential Default or Event of Default is occurring, an annual special
dividend of Parent Company to its shareholders consistent with past practice in
amounts ranging from $1.00 to $2.50 per share.

 

8.2.6           Liquidations, Mergers, Consolidations, Acquisitions.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries (other
than Immaterial Subsidiaries) to, dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of the assets or capital stock of any other
Person other than dispositions of assets or Subsidiaries permitted under Section
8.2.7 [Dispositions of Assets or Subsidiaries]; provided that:

 

(i)          (A) any Loan Party and any Subsidiary of a Loan Party (other than
the Borrowers) may consolidate or merge into another Loan Party, and (B) any
Subsidiary of the Parent Company that is not a Loan Party may consolidate or
merge into a Loan Party or another Subsidiary of the Parent Company that is not
a Loan Party, and

 

(ii)         any Loan Party or any Subsidiary thereof may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a “Permitted Acquisition”), provided that each of the
following requirements is met for each Permitted Acquisition:

 

(a)          if such Loan Party or Subsidiary is acquiring the ownership
interests in such Person, such Person shall comply with the requirements of
Section 8.2.9 [Subsidiaries] promptly following such Permitted Acquisition;

 

(b)          the business acquired, or the business conducted by the Person
whose ownership interests are being acquired shall comply with Section 8.2.10
[Continuation of or Change in Business];

 

(c)          no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition;

 

(d)          the Pro Forma Operating Leverage Ratio shall not exceed 2.25 to
1.00 and the Borrowers shall have delivered to the Lender a certificate (in form
and substance reasonably acceptable to the Lender) demonstrating such
compliance, at least five (5) Business Days prior to consummating such Permitted
Acquisition; provided, however, that if trailing twelve month EBITDA of such
acquired Person, business or division is not available for purposes of
calculating the Pro Forma Operating Leverage Ratio, the Borrowers shall instead
deliver to the Lender within such time period the Parent Company’s projections
of the expected combined pro-forma EBITDA of the Borrower, its Subsidiaries and
such acquired Person, business or division over the subsequent twelve month
period, demonstrating that the consummation of such Permitted Acquisition will
not result in a ratio of trailing twelve month

 

132

 

 

Consolidated EBITDA to consolidated Funded Debt of the Borrowers and their
Subsidiaries (including any Indebtedness incurred or assumed) that exceeds 2.25
to 1.00; and

  

(e)          the Loan Parties shall deliver to the Lender as soon as available
prior to the consummation of a Permitted Acquisition copies of any agreements
entered into by such Loan Party or Subsidiary in connection with such Permitted
Acquisition and shall deliver to the Lender such other information about such
Person or its assets as any Loan Party may reasonably require.

 

8.2.7           Dispositions of Assets or Subsidiaries.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

 

(i)          transactions involving the sale of inventory in the ordinary course
of business;

 

(ii)         any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party's or such Subsidiary's business;

 

(iii)        any sale, transfer or lease of assets by:

 

(A)         any Loan Party to another Loan Party;

 

(B)         any Subsidiary of the Parent Company that is not a Loan Party to
another Subsidiary of the Parent Company that is not a Loan Party;

 

(C)         any Subsidiary of the Parent Company that is not a Loan Party to a
Loan Party,  or any Loan Party to any Subsidiary of the Parent Company that is
not a Loan Party, in each case in the ordinary course of business substantially
consistent with past practice (“Ordinary Course”);

 

(D)         any Subsidiary of the Parent Company that is not a Loan Party to a
Loan Party, outside the Ordinary Course, provided that the consideration paid by
such Loan Party (x) must not be greater than fair market value of the assets
sold, transferred or leased, (y) if paid as Indebtedness, is permitted under
Section 8.2.1 [Indebtedness], and (z) either (I) when added with the outstanding
loans, investments and advances made by Loan Parties in Subsidiaries of the
Parent Company that are not Loan Parties pursuant to Section 8.2.4(iv)(D) (not
including those set forth on Schedule 8.2.4), does not exceed $3,000,000 in the
aggregate at any time or (II) is set forth on Schedule 8.2.4; and

 

(E)         any Loan Party to any Subsidiary of the Parent Company that is not a
Loan Party, outside the Ordinary Course, provided that the consideration paid by
such

 

133

 

 

Subsidiary (x) must not be less than fair market value of such sold, transferred
or leased assets, and, if paid as Indebtedness, is permitted under Section 8.2.1
[Indebtedness], and (y) when added with the outstanding loans, investments and
advances made by Loan Parties in Subsidiaries of the Parent Company that are not
Loan Parties pursuant to Section 8.2.4(iv)(D), does not exceed $5,000,000 in the
aggregate;

 

(iv)        any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased;

 

(v)         sales, transfers, leases or other dispositions of assets of
Immaterial Subsidiaries;

 

(vi)        dividends and distributions permitted by Section 8.2.5 [Dividends
and Related Distributions];

 

(vii)       investments, advances and loans permitted by Section 8.2.4 [Loans
and Investments];

 

(viii)      assignments, licenses and sublicenses of intellectual property in
the ordinary course of business; and

 

(ix)         the sale, transfer or lease of assets resulting from the facility
closures listed on Schedule 8.2.7 attached hereto.

 

8.2.8           Affiliate Transactions.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, enter into or carry out any
transaction with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) unless such transaction is not otherwise prohibited by
this Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm's-length terms and in accordance with all applicable Law.

 

8.2.9           Subsidiaries.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, own or create directly or indirectly any
Subsidiary other than:

 

(i)          any domestic Subsidiary, not designated as an Immaterial Domestic
Subsidiary, existing as of the Closing Date which has joined the Loan Documents
as a Guarantor as of the Closing Date (including any domestic Subsidiary that
the Lender and Borrowers agree in accordance with this Section 8.2.9 after the
Closing Date will no longer be designated as an “Immaterial Domestic
Subsidiary”);

 

(ii)         any Immaterial Domestic Subsidiary or Immaterial Foreign Subsidiary
(including any Subsidiary that the Lender and Borrowers agree in accordance with
this Section 8.2.9 to designate as an “Immaterial Domestic Subsidiary” or
“Immaterial Foreign Subsidiary”, as the case may be);

 

(iii) any foreign Subsidiary, existing as of the Closing Date as to which, if it
is a 1st tier foreign Subsidiary and not an Immaterial Foreign Subsidiary
(including any foreign

 

134

 

 

Subsidiary that the Lender and Borrowers agree in accordance with this Section
8.2.9 after the Closing Date will no longer be designated as an “Immaterial
Foreign Subsidiary”), 65% of all issued and outstanding equity interests of such
1st tier foreign Subsidiary is pledged to the Lender under the Pledge Agreement,
including delivery to the Lender of documents necessary to grant and perfect
Prior Security Interests to the Lender in equity interests of such 1st tier
foreign Subsidiary under U.S. law, all of which is satisfactory in form and
substance to the Lender;

 

(iv)        any domestic Subsidiary (other than any domestic Subsidiary that the
Lender and Borrowers agree in accordance with this Section 8.2.9 will be
designated as an “Immaterial Domestic Subsidiary”) created or acquired after the
Closing Date which joins the Loan Documents as a Guarantor by delivering to the
Lender a signed Guarantor Joinder and other documents in the forms described in
Section 7.1 [First Loans] modified as appropriate and in form and substance
satisfactory to the Lender; or

 

(v)         any foreign Subsidiary (other than any foreign Subsidiary that the
Lender and Borrowers agree in accordance with this Section 8.2.9 will be
designated as an “Immaterial Foreign Subsidiary”) created or acquired after the
Closing Date as to which, if it is a 1st tier foreign Subsidiary and not an
Immaterial Foreign Subsidiary, 65% of all issued and outstanding equity
interests of such foreign Subsidiary is pledged to the Lender under the Pledge
Agreement, including delivery to the Lender of documents necessary to grant and
perfect Prior Security Interests to the Lender in equity interests of such
foreign Subsidiary under U.S. law and the laws of its jurisdiction if so
required by Lender, all of which is satisfactory in form and substance to the
Lender, provided that Lender shall not require perfection in such foreign
jurisdiction to the extent (i) such pledge would be unlawful under applicable
Law, and (ii) in the reasonable discretion of the Lender (in consultation with
the Borrowers), the costs and burdens of obtaining such pledge are excessive in
relation to the value of the security being afforded by such pledge;

 

provided that the designation of any Subsidiary as an Immaterial Subsidiary
shall be made by agreement among the Borrowers and Lender in writing, with the
understanding that any Subsidiary that materially contributes to the overall
assets or revenues of the Borrowers and their Subsidiaries, as reasonably
determined by the Lender, will not be designated as an Immaterial Subsidiary.

 

8.2.10         Continuation of or Change in Business.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, engage in any
business if, as a result, the general nature of the business in which the Loan
Parties and their Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the Loan
Parties and their Subsidiaries, taken as a whole, are engaged on the Closing
Date.

 

8.2.11         Fiscal Year.  Each Borrower shall not, and shall not permit any
Subsidiary of the Borrowers to, change its fiscal year from the twelve-month
period ending the Sunday nearest to the last day of February, or the last day of
February, for each calendar year, without providing at least thirty (30) days’
prior written notice to the Lender.

 

135

 

 

8.2.12         Changes in Organizational Documents.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, amend in any respect
its certificate of incorporation (including any provisions or resolutions
relating to capital stock), by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents without, if such change would be
materially adverse to the Lender, providing at least thirty (30) days' prior
written notice to the Lender. Notwithstanding the foregoing, if any Loan Party
party as a grantor under the Pledge Agreement changes its jurisdiction of
organization from that listed on Schedule 6.1.2 or anyone other than such Loan
Party party as a grantor under the Pledge Agreement comes to own any equity
interests pledged under the Pledge Agreement or if any new equity interests
(whether by increase of amount or creation of a new class or type, or otherwise)
in any issuer referenced in the Pledge Agreement exist, Borrowers shall provide
Lender with immediate written notice thereof and promptly deliver such
documents, instruments or certificates as Lender may require to perfect or
continue perfection of its Lien pursuant to the Pledge Agreement and promptly
take any other actions required pursuant to the Pledge Agreement.

 

8.2.13         Maximum Funded Debt Ratio.  The Loan Parties shall not at any
time permit the ratio of consolidated Funded Debt of the Borrowers and their
Subsidiaries to Consolidated EBITDA, calculated as of the end of each fiscal
quarter for the four immediately preceding fiscal quarters, beginning with the
fiscal quarter first ending after the Closing Date and continuing thereafter, to
exceed 3.00 to 1.00.

 

8.2.14         Minimum Interest Coverage Ratio.  The Loan Parties shall not
permit the Interest Coverage Ratio of the Borrowers and their Subsidiaries,
calculated as of the end of each fiscal quarter for the four immediately
preceding fiscal quarters, beginning with the fiscal quarter first ending after
the Closing Date and continuing thereafter, to be less than 3.00 to 1.00.

 

8.2.15         Negative Pledges.  Each of the Loan Parties covenants and agrees
that it shall not, and shall not permit any of its Subsidiaries to, enter into
any Agreement with any Person which, in any manner, whether directly or
contingently, prohibits, restricts or limits the right of any of the Loan
Parties from granting any Liens to the Lender.

 

8.3           Reporting Requirements.  The Loan Parties will furnish or cause to
be furnished to the Lender:

 

8.3.1           Quarterly Financial Statements.  As soon as available and in any
event within sixty (60) calendar days after the end of each of the first three
fiscal quarters in each fiscal year of the Borrowers, financial statements of
the Parent Company and its Subsidiaries (including Borrowers), consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statement of income and consolidated statement of cash flows for
the fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by an Authorized Officer of the Borrowers as having been prepared in accordance
with GAAP, consistently applied, and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. Delivery within the time period specified above of copies
of

 

136

 

 

the Parent Company’s Report on Form 10-Q prepared in compliance with the
requirements thereunder and filed with the SEC shall be deemed to satisfy the
requirements of this Section.

 

8.3.2           Annual Financial Statements.

 

8.3.2.1           Annual Financial Statements. Consolidated Financial
Statements. As soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrowers, financial
statements of the Parent Company and its Subsidiaries (including Borrowers)
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statement of income and stockholders' equity and
statement of cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing reasonably satisfactory to the
Lender as presenting fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and having been prepared in conformity with GAAP. Delivery within the time
period specified above of copies of the Parent Company’s Report on Form 10-K
prepared in compliance with the requirements thereunder and filed with the SEC
shall be deemed to satisfy the requirements of this Section; and

 

8.3.2.2           Consolidating Financial Statements. As soon as available and
in any event within one hundred twenty (120) days after the end of each fiscal
year of the Borrowers, financial statements of the Parent Company and its
Subsidiaries (including Borrowers) consisting of a consolidating balance sheet
as of the end of such fiscal year, and related consolidating statement of income
and stockholders' equity and statement of cash flows for the fiscal year then
ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified (subject to normal year-end audit adjustments) by an Authorized
Officer of the Borrowers as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

8.3.3           Certificates of the Borrowers. Concurrently with the financial
statements of the Borrowers furnished to the Lender pursuant to Sections 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements], a
certificate of the Borrowers signed by an Authorized Officer of the Borrowers in
the form of Exhibit 8.3.3.1 (each a “Compliance Certificate”).

 

8.3.4           Notices. Borrowers shall deliver to the Lender the following
notices and reports:

 

8.3.4.1           Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

 

8.3.4.2           Litigation. Promptly after the commencement thereof, notice of
any action, suit, proceeding or investigation before or by any Official Body or
any other

  

137

 

 

Person against any Loan Party or Subsidiary of any Loan Party which relate to
the Collateral or which if adversely determined would constitute a Material
Adverse Change.

 

8.3.4.3           Organizational Documents. If any amendment to the
organizational documents of any Loan Party is required to be delivered to Lender
pursuant to Section 8.2.12, within the time limits set forth in Section 8.2.12
[Changes in Organizational Documents].

 

8.3.4.4           Erroneous Financial Information. Promptly and in any event
within five (5) Business Days in the event that the Borrowers or their
accountants conclude or advise that any previously issued financial statement,
audit report or interim review should no longer be relied upon or that
disclosure should be made or action should be taken to prevent future reliance.

 

8.3.4.5           ERISA Event. Promptly upon the occurrence of any ERISA Event
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party or any
Subsidiary of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,250,000.

 

8.3.4.6           Other Reports. Promptly upon their becoming available to the
Borrowers:

 

(i)          Financial Projections. If the Parent Company hereafter ceases to be
publicly traded on a U.S. stock exchange, within sixty (60) days after
commencement of each fiscal year of the Parent Company, the annual projections
of the Parent Company and its Subsidiaries for the then-current fiscal year.

 

(ii)         Material Management Letters. Any material reports, including
material management letters, submitted to the Borrowers by independent
accountants in connection with any annual, interim or special audit, and

 

(iii)        Other Material Information. A copy of each material public filing
as to any Loan Party or their Subsidiaries (or notice of the filing thereof on
EDGAR), and such other reports and information as the Lender may from time to
time reasonably request.

 

9.          DEFAULT

 

9.1           Events of Default. An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):

 

9.1.1           Payments Under Loan Documents. The Borrowers shall fail to pay
any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity) or Reimbursement Obligation or any
interest on any Loan or Reimbursement Obligation or any other amount owing
hereunder or under the other Loan Documents on the date

 

138

 

 

on which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof; provided, however, that the Borrowers shall have a
grace period of two (2) Business Days for the payment of amounts owing hereunder
or under the other Loan Documents other than principal.

 

9.1.2           Breach of Warranty. Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;

 

9.1.3           Breach of Negative Covenants or Visitation Rights. Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants];

 

9.1.4           Breach of Other Covenants. Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days (provided that no such grace period shall apply
to Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.3 [Certificates of Borrowers]);

 

9.1.5           Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $2,250,000 in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any such Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;

 

9.1.6           [reserved];

 

9.1.7           Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $2,250,000 in the aggregate, not covered by
insurance, shall be entered against any Loan Party or any Subsidiary of a Loan
Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;

 

9.1.8           Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party's successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

 

139

 

 

9.1.9           Uninsured Losses; Proceedings Against Assets.  There shall occur
any uninsured damage to or loss, theft or destruction of any of assets or
properties of a Loan Party or any Subsidiary of a Loan Party that constitutes a
Material Adverse Change, or any of the Loan Parties' or any of their
Subsidiaries' assets with a fair market value of $2,250,000 or greater are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

9.1.10         Events Relating to Plans and Benefit Arrangements.  (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party or any Subsidiary of a Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$2,250,000, or (ii) any Loan Party or any Subsidiary of a Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $2,250,000;

 

9.1.11         Change in Control.  If any Change in Control shall occur; and

 

9.1.12         Relief Proceedings.  (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or a court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
(other than an Immaterial Subsidiary) ceases to be Solvent or admits in writing
its inability to pay its debts as they mature.

 

9.2           Consequences of Event of Default.

 

9.2.1           Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1.1 through 9.1.11 shall occur and be continuing, the Lender shall be
under no further obligation to make Loans or under no obligation to issue
Letters of Credit and the Lender may (i) by written notice to the Borrowers,
declare the unpaid principal amount of the Notes then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lender hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, and (ii) require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest-bearing account
with the Lender, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Lender, and grant to the Lender a security
interest in, all such cash as security for such Obligations.

 

9.2.2           Bankruptcy, Insolvency or Reorganization Proceedings.  If an
Event of Default specified under Section 9.1.12 [Relief Proceedings] shall
occur, the Lender shall be

 

140

 

 

under no further obligations to make Loans hereunder and shall be under no
obligation to issue Letters of Credit and the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrowers to the Lender hereunder and thereunder shall
be immediately due and payable, without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived.

 

9.2.3           Set-off.  If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to the Lender or Affiliate, irrespective of
whether or not the Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of the Lender different from the branch or office holding such
deposit or obligated on such Indebtedness. The rights of the Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Lender or its Affiliates may have.
The Lender agrees to notify the Borrowers promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

9.2.4           Application of Proceeds.  From and after the date on which the
Lender has taken any action pursuant to this Section 9.2 and until all
Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Lender from any sale or other disposition of any Collateral, or
any part thereof, or the exercise of any other remedy by the Lender, shall be
applied as follows:

 

(i)          first, to reimburse the Lender for out-of-pocket costs, expenses
and disbursements, including reasonable attorneys' fees and expenses, incurred
by the Lender in connection with realizing on any Collateral or collection of
any Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lender for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, any Collateral,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any Collateral;

 

(ii)         second, to the repayment of all Obligations then due and unpaid of
the Loan Parties to the Lender or its Affiliates incurred under this Agreement
or any of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Services Obligations,
whether of principal, interest, fees, expenses or otherwise and to cash
collateralize the Letter of Credit Obligations, in such manner as the Lender may
determine in its discretion; and

 

(iii)        the balance, if any, to the Loan Parties or as otherwise required
by Law.

 

141

 

 

10.         MISCELLANEOUS

 

10.1         Modifications, Amendments or Waivers.  The Lender and the
Borrowers, on behalf of the Loan Parties, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lender or the Loan Parties hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Loan Parties and the Lender.

 

10.2         No Implied Waivers; Cumulative Remedies.  No course of dealing and
no delay or failure of the Lender in exercising any right, power, remedy or
privilege under this Agreement or any other Loan Document shall affect any other
or future exercise thereof or operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any further exercise thereof or of any
other right, power, remedy or privilege. The rights and remedies of the Lender
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which it would otherwise have.

 

10.3         Expenses; Indemnity; Damage Waiver.

 

10.3.1           Costs and Expenses.  The Borrowers shall pay (i) all
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), and shall
pay all reasonable fees and time charges and disbursements for attorneys who may
be employees of the Lender, in connection with the participation of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Lender (including the reasonable fees, charges and disbursements
of any counsel for the Lender), and shall pay all reasonable fees and time
charges for attorneys who may be employees of the Lender in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Lender's regular employees and agents
engaged periodically, in accordance with Section 8.1.5, to perform audits of the
Loan Parties' books, records and business properties. Notwithstanding the
foregoing, the Borrowers shall be responsible for allocated costs of internal
counsel only during a post-Event of Default out-of-court restructuring or after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to a Loan Party.

 

10.3.2           Indemnification by the Borrowers.  The Borrowers shall jointly
and severally indemnify and defend the Lender (and any agent thereof) and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold

 

142

 

  

each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by any Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of Lender’s or such Indemnitee's obligations hereunder
or under any other Loan Document, if such Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.3.2
[Indemnification by the Borrowers] shall not apply with respect to Taxes other
than Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

If any such claim or action shall be brought against any Indemnitee, such
Indemnitee shall notify the Borrowers thereof, and the Borrowers shall be
entitled to participate in the defense against such claim, though all aspects of
the defense shall be principally managed by counsel selected by the Lender or
such Indemnitee (with the understanding that Lender and any other Indemnities
will not retain duplicative counsel for their representation, unless there are
conflicts necessitating separate counsel). Notwithstanding the foregoing, the
Borrowers, Lender and such Indemnitee may agree, in their discretion, in writing
to share a single counsel in any such claim or action, on such terms and
conditions as they may establish at such time.

 

Notwithstanding the foregoing, the Borrowers shall be responsible for allocated
costs of internal counsel only during a post-Event of Default out-of-court
restructuring or after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to a
Loan Party.

 

10.3.3           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each Indemnitee and each Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee or any Loan Party
(as applicable), on any theory of liability, for

 

143

 

 

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in Section
10.3.2 [Indemnification by Borrowers] shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it, other than through gross negligence or willful misconduct,
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

10.3.4           Payments.  All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor.

 

10.4         Holidays.  Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

10.5         Notices; Effectiveness; Electronic Communication.

 

10.5.1           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to the applicable party hereto at its address set forth on
Schedule 1.1(A).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

10.5.2           Electronic Communications.  Notices and other communications to
the Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrowers may, in their discretion,
agree to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by them; provided that approval
of such procedures may be limited to particular notices or communications.
Unless the

 

144

 

  

Lender otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

10.5.3           Change of Address, Etc.  Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.

 

10.6         Severability.  The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

10.7         Duration; Survival.  All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Loan Parties
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 10.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

10.8         Successors and Assigns.

 

10.8.1           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender and the Lender may not assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.8.2 [Assignments by Lender], (ii) by way of
participation in accordance with the provisions of Section 10.8.3
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.8.4 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.8.3 [Participations] and, to the extent expressly

 

145

 

 

contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

10.8.2           Assignments by Lender.  The Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it). Any assignment by the Lender under this Section
10.8.2 when no Event of Default has occurred and is continuing shall be subject
to the Borrowers’ consent (not to be unreasonably withheld); provided, however,
that if the Lender has requested Borrowers’ consent and no consent (or refusal
to provide consent) has been received within ten (10) days, such consent shall
be deemed granted.

 

10.8.3           Participations.  The Lender may at any time, without the
consent of, or notice to, the Borrowers, sell participations to any Person
(other than a natural person or any Borrower or any of the Borrowers' Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of the Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) the Lender's obligations under this Agreement shall remain unchanged,
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender shall
continue to deal solely and directly with the Lender in connection with the
Lender's rights and obligations under this Agreement.

 

10.8.4           Certain Pledges.  The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

 

10.9         Confidentiality.

 

10.9.1           General.  The Lender agrees to maintain the confidentiality of
the Information, except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates' respective partners, directors, officers,
employees, agents, advisors and other representatives who need to know such
Information (the “Shared Affiliates”), (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) to the extent required in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes

  

146

 

 

available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than the Borrowers or the other Loan Parties, which source the
Lender or its applicable Affiliates are not actually aware to be bound by an
obligation of confidentiality. If any disclosure is made pursuant to clause (i)
above of this Section to any Shared Affiliate, such Shared Affiliates are
obligated to maintain the confidential nature of such Information the same as
Lender is pursuant to this Section and, if requested by the Borrowers, shall
reasonably confirm said obligation in writing. The Lender acknowledges that it
has developed compliance procedures regarding the use of material non-public
information and it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Lender shall be responsible for any
disclosure of Information by Shared Affiliates or any Persons contemplated by
clause (vi) above.

 

10.9.2           Sharing Information With Affiliates of the Lender.  Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to one or more Borrowers or one or
more of their Affiliates (in connection with this Agreement or otherwise) by the
Lender or by one or more Subsidiaries or Affiliates of the Lender, and each of
the Loan Parties hereby authorizes the Lender to share any information delivered
to the Lender by such Loan Party and its Subsidiaries pursuant to this Agreement
to any such Subsidiary or Affiliate subject to the provisions of Section 10.9.1
[General].

 

10.10         Counterparts; Integration; Effectiveness.

 

10.10.1         Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Lender, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
e-mail shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

10.11         CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

10.11.1         Governing Law.  This Agreement shall be deemed to be a contract
under the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the

  

147

 

   

Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590) (“ISP98”), as determined by the Lender, and each trade Letter of
Credit shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York (including for such purpose
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York) without regard to is conflict of laws principles.

 

10.11.2         SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE CITY
OF NEW YORK (MANHATTAN BOROUGH) IN THE STATE OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

10.11.3         WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 10.11. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

10.11.4         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

148

 

  

10.11.5         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.12         USA Patriot Act Notice.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each Loan
Party or Subsidiary of a Loan Party that opens an account. What this means: when
a Loan Party or Subsidiary of a Loan Party opens an account, the Lender will ask
for the business name, business address, taxpayer identifying number and other
information that will allow the Lender to identify the Loan Party or Subsidiary
of a Loan Party, such as organizational documents. For some businesses and
organizations, the Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

10.13         Anti-Money Laundering/International Trade Law Compliance.  Each
Borrower represents and warrants to the Lender, as of the date of this
Agreement, as of the date of each advance of proceeds under the Revolving Credit
Facility, as of the date of any renewal, extension or modification of this
Agreement, and at all times that any obligations exist hereunder that: (A) no
Loan Party or Subsidiary thereof (i) is listed or otherwise recognized as a
specially designated, prohibited, sanctioned or debarred person or entity, or
subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejections of transactions) under any order or directive
of any Compliance Authority; (ii) has any of its assets in a Sanctioned Country
in violation of any law or regulation enforced by any Compliance Authority or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of the Revolving Credit Facility will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or, in violation of any law or regulation enforced by any Compliance
Authority, a Sanctioned Country; and (C) each Loan Party and Subsidiary of a
Loan Party is in compliance with, and no Loan Party or Subsidiary of a Loan
Party engages in any dealings or transactions prohibited by, any laws of the
United States including the USA Patriot Act, the Trading with the Enemy Act, or
the U.S. Foreign Corrupt Practices Act of 1977, all as amended, supplemented or
replaced from time to time. As used herein: “Compliance Authority” means each
and all of the (a) U.S. Department of the Treasury’s Office of Foreign Asset
Control; (b) U.S. Treasury

  

149

 

 

Department/Financial Crimes Enforcement Network; (c) U.S. State
Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission;
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority; and “Sanctioned Person” means any individual
person, a group, regime, entity or thing subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority.

  

150

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

  BORROWER:       PARK ELECTROCHEMICAL CORP.       By:     Name:     Title:  

 

151

 

 

  GUARANTORS:       NELCO PRODUCTS, INC.       By:     Name:     Title:        
NELTEC, inc.       By:     Name:     Title:         PARK AEROSPACE TECHNOLOGIES
CORP.       By:     Name:     Title:  

 

152

 

 

  LENDER:       PNC BANK, NATIONAL ASSOCIATION         By:     Name:     Title:
 

 

153

 

 

SCHEDULE 1.1(A)

 

COMMITMENT OF LENDER AND ADDRESSES FOR NOTICES

 

Page 1 of 2

 

Part 1 - Commitment of Lender and Address for Notice to Lender

  

Lender  Commitment  PNC Bank, National Association  $54,000,000  Two Tower
Center Boulevard      East Brunswick, NJ  08816      Attention: Virginia Alling,
Managing Director      Telephone:  (732) 220-3875      Telecopy:  (732)
220-3621     

 

154

 

 

SCHEDULE 1.1(A)

 

COMMITMENTS OF LENDER AND ADDRESSES FOR NOTICES

 

Page 2 of 2

 

Part 2 - Addresses for Notices to Borrowers and Guarantors:

 

BORROWERS:

 

Name: Park Electrochemical Corp.
Address: 48 South Service Rd.
Melville, NY 11747
Attn: Matthew Farabaugh, VP and CFO
Telephone: (631) 465-3625
Telecopy: (631) 465-3100

 

GUARANTORS:

 

Name: c/o Park Electrochemical Corp.
Address: 48 South Service Rd.
Melville, NY 11747
Attn: Matthew Farabaugh, VP and CFO
Telephone: (631) 465-3625
Telecopy: (631) 465-3100

 

155

 

  

Amendment to Loan Documents

 

[tlogo.jpg]

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of April 29,
2013, by and among PARK ELECTROCHEMICAL CORP. (the “Borrower”), the GUARANTORS
party hereto (the “Guarantors” and, together with the Borrower, the “Loan
Parties”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).

 

BACKGROUND

 

A.      The Loan Parties have executed and delivered to the Bank the Credit
Agreement referenced on attached Exhibit A in connection with the credit
extensions described therein.

 

B.      The Loan Parties and the Bank desire to amend the Loan Documents as
provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.      The Credit Agreement is amended as set forth in Exhibit A. Any and all
references to the Credit Agreement in any other Loan Document shall be deemed to
refer to the Credit Agreement as amended by this Amendment. This Amendment is
deemed incorporated into the Credit Agreement. Any initially capitalized terms
used in this Amendment without definition shall have the meanings assigned to
those terms in the Credit Agreement. To the extent that any term or provision of
this Amendment is or may be inconsistent with any term or provision in the
Credit Agreement, the terms and provisions of this Amendment shall control.

 

2.      Each of the Loan Parties hereby certifies that: (a) no Event of Default
or Default exists or will be caused by the execution, delivery and performance
of this Amendment, and (b) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of each
such Loan Party, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles. Each of the
Loan Parties confirms that it has no defense, set off, counterclaim, discount or
charge of any kind with respect to the Obligations as of the date of this
Amendment.

 

3.      As a condition precedent to the effectiveness of this Amendment, the
Loan Parties shall comply with the terms and conditions (if any) specified in
Exhibit A.

 

4.      This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

5.      This Amendment will be binding upon and inure to the benefit of the Loan
Parties and the Bank and their respective successors and assigns.

 

6.      This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State indicated in Section 10.11.1 of the Credit
Agreement. This Amendment will be interpreted and the rights and liabilities of
the parties hereto determined in accordance with the laws of the State indicated
in Section 10.11.1 of the Credit Agreement.

 

156

 

 

7.      Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any Default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Loan Parties expressly ratify
and confirm the waiver of jury trial provisions contained in the Loan Documents.

 

157

 

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

  BORROWER:   PARK ELECTROCHEMICAL CORP.       By:     Name:     Title:  

 

158

 

 

[signature page to Amendment dated April 29, 2013]

 

  GUARANTORS:   NELCO PRODUCTS, INC.       By:     Name:     Title:     NELTEC,
INC.       By:     Name:     Title:     PARK AEROSPACE TECHNOLOGIES  CORP.      
By:     Name:     Title:  

 

159

 

 

[signature page to Amendment dated April 29, 2013]

 

  PNC BANK, NATIONAL ASSOCIATION       By:       Print Name:  Virginia Alling  
  Title: Managing Director

 

160

 

 

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF APRIL 29, 2013

  

A.The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

 

1.Credit Agreement dated as of January 30, 2013 (the “Credit Agreement”); and

 

2.all other “Loan Documents” as defined in the Credit Agreement.

 

B.The Credit Agreement is amended as follows:

 

1.           Effective as of January 30, 2013, Sections 8.1.9, 8.2.5 and 8.2.8
of the Credit Agreement are hereby deleted and replaced with the following:

 

8.1.9      Depository Accounts and Cash Management. By June 30, 2013, the
Borrowers shall have transferred their primary depository accounts and treasury
management services (which specifically does not include investment accounts) to
the Lender.

 

8.2.5      Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests or limited
liability company interests on account of the purchase, redemption, retirement
or acquisition of its shares of capital stock (or warrants, options or rights
therefor), partnership interests or limited liability company interests,
dividends or other distributions payable to another Loan Party except for (a)
dividends and distributions from Subsidiaries of the Parent Company to the
Parent Company or another Loan Party, (b) only so long as no Potential Default
or Event of Default is occurring, regular quarterly dividends of Parent Company
to its shareholders consistent with past practice in amounts not exceeding $.10
per share, and (c) after prior written notice to the Lender, and only so long as
no Potential Default or Event of Default is occurring, an annual special
dividend of Parent Company to its shareholders consistent with past practice in
amounts ranging from $1.00 to $2.50 per share.

 

8.2.8      Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction (a) is not otherwise prohibited by this
Agreement, (b) is in accordance with all applicable Law, and (c) either is
entered into with a Loan Party or, if entered into with a non-Loan Party, is
entered into in the ordinary course of business upon fair and reasonable
arm's-length terms.

 

C.The Bank’s willingness to agree to the amendments set forth in this Amendment
is subject to the execution by all parties and delivery to the Bank of this
Amendment.

 

D.Borrower covenants to pay the fees and expenses of the Bank's outside counsel
in connection with this Amendment upon the invoicing of same.

 

161

  